         APPENDIX A

Proposed Second Amended Complaint
 1   Michael Garth Moore (023742)
 2   4370 N. Via Entrada Hermosa
     Tucson, Arizona 85718
 3   Telephone: 888-318-0075
 4
     mike@mgmoorelaw.com

 5   Attorney for Plaintiff
 6

 7                            UNITED STATES DISTRICT COURT

 8                                 DISTRICT OF ARIZONA
 9
     Loren Sheldon,                                   Case No.: 4:19-CV-00417-JAS
10
                   Plaintiff,
11
                                                      Jury Demand Endorsed Hereon
12   vs.

13   Special Agent Kenneth P. Fletcher, et al.,
14                 Defendants.                        Hon. James A. Soto
15

16                              SECOND AMENDED COMPLAINT
17
                      I. INTRODUCTION, PARTIES & JURISDICTION
18
           1.    At all times pertinent hereto Plaintiff Loren Sheldon was a resident of
19

20   Cochise County, Arizona, where he operated a company named L Sheldon &
21   Company, Inc.;
22
           2.    At all times pertinent hereto, the named Defendants, except Contreras,
23

24
     were law enforcement officers employed by the agencies identified in the caption. All

25   were working as part of a “Task Force” under the Border Alliance Group of law
26
     enforcement and drug interdiction agencies of the federal and local governments.
27
     Contreras was employed as a Cochise County Deputy Attorney;
28
                                                  1
 1        3.     These Defendants are sued in their individual capacities;
 2
          4.     The actions of the Defendants, as set forth herein, were undertaken with
 3

 4
     the knowledge that they were acting in violation of Plaintiff’s rights under the

 5   Constitution of the United States;
 6
          5.     This action is brought under 42 U.S.C. §1983, to vindicate rights
 7
     guaranteed Plaintiff under the Constitution;
 8

 9        6.     Defendants Fletcher, Napolitano, Man, Aponte and Tomes are sued under
10
     42 U.S.C. §1983, and, in the alternative, under the authority of Bivens v. Six Unknown
11
     Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971) to vindicate
12

13   rights guaranteed Plaintiff under the Fourth, Fifth and Fourteenth Amendments to the

14   Constitution of the United States;
15
          7.     This Court has jurisdiction of this case pursuant to the federal question
16

17
     statute, 28 U.S.C. §1331;

18        8.     Venue is proper in this Court pursuant to 28 U.S.C. §1391;
19
                                           II.   FACTS
20
          9.     Plaintiff realleges Paragraphs 1 through 8 as if fully set forth herein;
21

22                                        Background Facts
23
          10.    For twenty-three (23) years leading up to 2008, Plaintiff operated his
24
     business from the location 355 West Buffalo Lane, Whetstone, Arizona, and
25

26   maintained a residence at 282 West Oak Street, Huachuca City, Arizona. He was a

27

28
                                                 2
 1   respected member of the community, enjoying a reputation as a solid businessman and
 2
     community leader;
 3

 4
          11.    Before November 2008, Defendant Fletcher was assigned to work in the

 5   Sierra Vista/Cochise County area, then the Phoenix office of the Department of
 6
     Homeland Security [hereafter, “DHS”]; and, later, re-assigned to the Sierra Vista
 7
     office of DHS. In those assignments, Fletcher learned of accusations made that
 8

 9   Plaintiff was engaged in drug trafficking. Upon information and belief, Fletcher never
10
     secured any evidence of the reliability of any source;
11
          12.    After his return to the Sierra Vista office, Fletcher undertook to
12

13   investigate Plaintiff and his business. All the accusations Fletcher had allegedly

14   learned from his source or sources were documented and shared within the group of
15
     Defendants. This was also true of all future information, accusations and evidence
16

17
     secured by any one Defendant;

18        13.    Before Fletcher was reassigned to Sierra Vista, Defendant Wilkins
19
     questioned a number of reputed drug traffickers, including V.S.. Wilkins recruited a
20
     source close to Plaintiff’s business operation. That source, Wilkins knew, was of
21

22   questionable reliability. The source informed Wilkins that Plaintiff was engaged in
23
     large scale drug trafficking, bringing large deliveries of marijuana over the U.S.-
24
     Mexican border, storing the drugs at his place of business, and then cooperating with
25

26   other drug trafficking organizations [“DTO’s”] to distribute the drugs across the

27   country. As Fletcher had done, and continued to do, Wilkins shared the allegations
28
                                                 3
 1   among the other Defendants. Though Wilkins knew his source or sources were
 2
     unreliable;
 3

 4
          14.      When Fletcher was reassigned to Sierra Vista and the Border Alliance

 5   Group, he and Wilkins began to work together in investigating Plaintiff. Upon
 6
     information and belief, these two engaged the Defendants Man and Aponte in this
 7
     investigation, under the umbrella of the Border Alliance Group. From that point until
 8

 9   Plaintiff was arrested and indicted, all Defendants continued to share information and
10
     evidence, and all knew the sources were unreliable or failed to determine reliability;
11
          15.      Fletcher and Wilkins could not have initiated, nor continued the
12

13   investigation, in the absence of approval of Man and Aponte, both of whom were kept

14   apprised of Fletcher’s and Wilkins’ actions as described herein, and approved those
15
     actions;
16

17
          November 25, 2008 seizure

18        16.      On November 25, 2008, V.S. was detained on I-10 westbound, driving a
19
     dump truck owned by Plaintiff’s company. The bed was loaded with numerous bales
20
     of marijuana, concealed under a load of dirt;
21

22        17.      Defendants’ informant, Defendants alleged, had alerted them to the
23
     shipment, and Defendants had alerted law enforcement to be on the lookout, and
24
     detain the vehicle. Further, the informant claimed, it was alleged, that “drug activity”
25

26   had been going on for months at a certain sand and gravel quarry, and that Plaintiff’s

27   company trucks were being used to move marijuana to Tucson. The informant also
28
                                                 4
 1   claimed that Hispanic males were seen on the property carrying assault rifles.
 2
     Defendants made no effort to corroborate this story of organized drug trafficking.
 3

 4
     Defendants knew the accusations, if there were such accusations from sources, were

 5   unbelievable, based, in part, on the results of ongoing surveillance of Plaintiff, his
 6
     business and his home;
 7
          18.     Defendant Wilkins swore out a search warrant for search for the quarry,
 8

 9   located at Plaintiff’s business site, alleged to be the situs of the organized, ongoing
10
     drug trafficking He alleged the informant information, and that, based on his
11
     experience and knowledge, the location was being used for large scale transshipment
12

13   of marijuana. On November 25, 2008, a search was conducted. The search did not

14   produce evidence that Plaintiff had engaged in drug use or trafficking. Wilkins and the
15
     other Defendants knew these accusations to be false, and failed to include in the
16

17
     application material exculpatory evidence;

18        19.     During the search, Plaintiff interacted with the agents and provided
19
     information to them. Agents came upon one “rolloff box” that had been modified by
20
     the welding of a steel plate that created a cavity under the plate. The rolloff was owned
21

22   by Plaintiff. Plaintiff informed the agents that he had previously noticed the
23
     modification, and had begun removing the plate by having the welds burned out along
24
     the sides, leaving the only connections at the corners. Plaintiff was intending to
25

26   complete the removal when his business permitted. The agents seized the rolloff box,

27   however, it was returned to Plaintiff.
28
                                                  5
 1          20.    Plaintiff was not charged with any crime at that time. V.S. was tried for the
 2
     felony distribution charge, but acquitted;
 3

 4
            January 31, 2019 2019 2009 Seizure

 5          21.    Between November 25, 2018 2008 and January 30, 2019 2009,
 6
      Defendants continued to receive information from their informant;
 7
            22.    On or before January 30, 2019 2009, the agents were alerted by the
 8

 9    informant sources that a Sheldon tractor-trailer loaded with a piece of heavy
10
      equipment, and transporting marijuana, would be travelling north from the yard the
11
      next day;
12

13          23.    Wilkins notified Border Patrol checkpoints in the area to be on the lookout

14    for such a vehicle;
15
            24.    On Saturday, January 31, 2019 2009, a Sheldon employee, Clay Aitkens,
16

17
      left the Sheldon property driving a tractor-trailer rig owned personally by Plaintiff,

18    carrying a grader purportedly owned by one J.S.Jr. for delivery to a location in
19
      Benson. Plaintiff had not ordered him to move the grader, but did it on the direction of
20
      J.S.Jr.;
21

22          25.    When Aitken came to the Border Patrol checkpoint on Highway 90, the
23
      agents recognized the vehicle as the one identified by Defendant Wilkins, stopped it,
24
      and engaged in a consent search of the vehicle, and later claimed to have uncovered
25

26    bundles of marijuana wrapped in cellophane in the cab of the tractor;

27          26.    Aiken was arrested and the vehicles seized;
28
                                                  6
 1        27.     On February 2, 2019 2009, Plaintiff, having been notified that Aitken had
 2
     taken his tractor-trailer without permission, filed a stolen vehicle report with the
 3

 4
     Cochise County Sheriff;

 5        28.     Aitken was charged with transporting marijuana, was tried, and acquitted.
 6
     At all times, Aitken maintained that when he had left Plaintiff’s yard there was no
 7
     marijuana in the cab, and that he had witnessed the agents searching the cab but
 8

 9   finding nothing;
10
          29.     Approximately one (1) year after Aitken’s acquittal, Fletcher made
11
     contact with him, and set up a meeting in which Fletcher and Napolitano were present.
12

13   During that meeting, Fletcher told Aitken that he was “going to get Sheldon, take

14   everything he has, his property, horses, vehicles and leave Sheldon broke, and put him
15
     in prison for the rest of his life.” The two attempted to recruit Aitken to inform on
16

17
     Plaintiff, but Aitken refused;

18        30.     Plaintiff eventually recovered his tractor-trailer. He was not then charged
19
     with any crime;
20
          Events of 2012-2013
21

22        31.     In 2009, Defendant Napolitano was assigned to work in the Border
23
     Alliance Group with the other Defendants. Napolitano learned of all the information
24
     previously obtained by Defendants, and from 2009 on, shared in all the information
25

26   later obtained;

27

28
                                                  7
 1        32.     Between 2009 and 2012, Defendants made contact with J.S.Jr. and his
 2
     brother and recruited them as informants attempting to secure evidence of Plaintiff
 3

 4
     being a drug trafficker. The S. brothers allegedly provided information along the same

 5   lines as the other informant sources, that Plaintiff was a drug trafficking “kingpin”
 6
     responsible for vast amounts of illegal importation and distribution of marijuana.
 7
     However, Defendants’ continued surveillance of Plaintiff, his business and his home
 8

 9   belied the accusations. Defendants also knew that the brothers were unreliable
10
     informants given their history of criminal activity and drug trafficking;
11
          33.     None of the information given by the S. brothers produced any tangible
12

13   evidence of criminal activity on Plaintiff’s part;

14        34.     In mid-2012, Defendants recruited another informant, this one being, upon
15
     information and belief, J.J.V., a long-time employee of Plaintiff’s company.
16

17
     Defendants also recruited and sought information from another employee, D.J.;

18        35.     Over the next months, the informant allegedly told Defendants stories that
19
     tracked with those Defendants had heard, but embellished on those. For example, the
20
     informant told Defendants alleged that an informant or informants reported that
21

22   Plaintiff was associated with his brother, who owned an aggregates company in
23
     Marysville, Michigan, and that there were large cash exchanges between them, leading
24
     Defendants to surmise that Plaintiff was laundering money for his extensive drug
25

26   trafficking operations; and that Plaintiff had tens of thousands of dollars in cash in

27   safes in his residence, even supplying the Defendants with alleged combinations to the
28
                                                  8
 1   safes and credit card account information and PIN’s . The informants, Defendants
 2
     alleged, claimed over the months that Plaintiff was moving marijuana in coordination
 3

 4
     with the S. brothers, and detailed how he they claimed this was being accomplished –

 5   marijuana being moved to the Plaintiff’s business, stored, packaged and distributed
 6
     from that location. The informants also claimed, Defendants alleged, that Plaintiff had
 7
     stolen a trailer and a truck, and claimed Plaintiff had over 150 guns, included AK-47’s;
 8

 9         36.   The informants also allegedly gave Defendants names and information
10
     regarding individuals he claimed were associated with Plaintiff in the drug trafficking;
11
           37.   Despite this wealth of alleged facts, Defendants were unable to secure any
12

13   credible evidence that Plaintiff was engaged in any criminal activity, and the

14   continuing surveillance did not reveal any criminal activity at Plaintiff’s business or
15
     home;
16

17
           February 19, 2014 Seizure

18         38.   Before February 19, 2014, Defendants’ informant, J.J.V., in cooperation
19
     with other actors, was engaged in drug trafficking, using Sheldon company vehicles as
20
     a front;
21

22         39.   Before that date, J.J.V or another informant told Fletcher of a shipment of
23
     bulk marijuana to be made using a Sheldon dump truck filled with manure to a
24
     location in Tucson;
25

26         40.   J.J.V informed Plaintiff that there would be need of a load of manure and

27   backhoe work to be done at a location near where the company was doing sewer work;
28
                                                 9
 1        41.    J.J.V made all the arrangements, and transported a load of manure to the
 2
     location on Jennifer Lane and dumped it. He then informed Plaintiff that the owner
 3

 4
     was upset because the manure was supposed to go to a location in Tucson;

 5        42.    Plaintiff made arrangements to meet J.J.V at the location with a backhoe
 6
     to reload the manure into the dump truck;
 7
          43.    Unknown to Plaintiff, while the dump truck was sitting at the Jennifer
 8

 9   Lane location, associates of J.J.V and the S. brothers and/or other unknown persons,
10
     loaded bundles of marijuana into the bed. When Plaintiff arrived at the location, he
11
     used the backhoe to reload the manure, not knowing that the marijuana was in the bed;
12

13        44.    J.J.V told Plaintiff he could not drive the vehicle to Tucson, so Plaintiff

14   assigned another employee, Rob Larson, to make the trip;
15
          45.     Once the load was secured, J.J.V or another informant informed Fletcher
16

17
     and Wilkins of the specifics of the shipment, and Fletcher alerted Defendant Aponte,

18   who in turn alerted Border Patrol checkpoints;
19
          46.    At approximately 11:40 a.m., Fletcher was notified by Aponte that the
20
     vehicle was stopped for inspection at the checkpoint on Highway 83. By the time
21

22   Fletcher got on the road, Larson had passed through the checkpoint and was on I-10
23
     westbound. Fletcher had alerted Border Patrol to shadow the vehicle and unmarked
24
     cars followed it up I-10;
25

26

27

28
                                                 10
 1        47.    Fletcher made contact with the vehicle in the afternoon in a South Tucson
 2
     neighborhood, and saw Larson dump the load of manure, also seeing bundles of
 3

 4
     marijuana in the load;

 5        48.    Larson was detained, a search warrant obtained, and the dump truck
 6
     searched. A large amount of marijuana was discovered. Two Mexican nationals, Rene
 7
     Fimbres-Molina, and Raul Eduardo Avendano-Cota, were arrested at the location with
 8

 9   a large amount of cash;
10
          49.    On February 24, 2014, Plaintiff was interviewed by Napolitano and
11
     Fletcher regarding the matter. He spoke freely with them without a lawyer present over
12

13   a long period of time. The interview was recorded. Fletcher did the questioning. After

14   Plaintiff explained his involvement, and the actions of J.J.V, Fletcher invited Plaintiff
15
     to “join Team America” because Plaintiff was the target of an investigation involving
16

17
     the S. brothers, and implied Plaintiff could escape the consequences of drug trafficking

18   by giving up the S. brothers. He informed Plaintiff that he, Fletcher, had recordings of
19
     Plaintiff. He gave Plaintiff twenty-four (24) hours to come to “Team America” or, he
20
     claimed, he did not know what the prosecutors would do, because the investigation
21

22   was closing in on Plaintiff;
23
          50.    The next day, Plaintiff met again with the agents, informed the agents that
24
     he had spoken with a lawyer, and, as he had stated the day before, could not add
25

26   anything to his statement of the 24th;

27

28
                                                 11
 1        51.    Larson was released by law enforcement without charge. Fimbres-Molina
 2
     and Avendano-Cota were charged, tried, and convicted of drug offenses. Plaintiff was
 3

 4
     not charged with any offense, nor was J.J.V. Defendants were unable in any interviews

 5   with any individuals to get information connecting Plaintiff was drug trafficking;
 6
          52.    Fletcher at some point asked Plaintiff to contact him if the S. brothers
 7
     approached Plaintiff and proposed that he engage in drug trafficking. Plaintiff agreed
 8

 9   to contact Fletcher;
10
          July, 2014
11
          53.    Following the seizure, Defendants put the Jennifer Lane location under
12

13   surveillance; the observed activities between that address and 2314 Mustang Heights

14   Road, Whetstone, Arizona;
15
          54.    On July 11, 2014, agents witnessed what appeared to be individuals
16

17
     loading marijuana at a residence located at 2314 Mustang Heights Road, Whetstone,

18   Arizona. Subsequently, a traffic stop was initiated, and law enforcement apprehended
19
     two individuals, H.M.S. and one G.C., and seized over one thousand pounds of
20
     marijuana in the vehicle;
21

22        55.    Following that, a raid was conducted on the residence, and two others
23
     arrested and a large amount of marijuana seized;
24
          56.    Following that, additional individuals connected to the traffickers arrested
25

26   were also seized. From those individuals, Defendant learned of numerous individuals

27   involved in the bulk illegal importation and distribution of marijuana;
28
                                                12
 1        57.     The investigation and prosecution of those individuals, which included
 2
     information from a confidential informant, did not come up with any evidence
 3

 4
     connecting Plaintiff with any criminal activities;

 5        Spring, 2015
 6
          58.     Defendants continued to attempt to connect Plaintiff with drug trafficking;
 7
          59.     On June 23, 2015, Napolitano and Fletcher questioned H.M.S.. Although
 8

 9   H.M.S. did not give any information connecting Plaintiff with drug trafficking,
10
     Defendants falsely associated him with the known traffickers;
11
          60.     Defendants continued to interview individuals associated with H.M.S. and
12

13   other known drug traffickers, but none would identify Plaintiff. As the year

14   progressed, the law enforcement Defendants became more and more frustrated that
15
     they could not find any evidence that would convict be sufficient to obtain an
16

17
     indictment of Plaintiff of for drug trafficking;

18        61.     Around that time the S. brothers contacted Plaintiff regarding the delivery
19
     of hay. After Plaintiff ended the call, he called Fletcher to alert him to the approach, but
20
     Fletcher discouraged Plaintiff from reaching out to him;
21

22        The arrest of Plaintiff
23
          62.     By August 2015, Fletcher, in consideration of giving the S. brothers a get-
24
     out-of-jail free card, recruited them to make contact with Plaintiff to induce him to
25

26   engage in drug trafficking. The law enforcement Defendants, unable to secure any

27

28
                                                 13
 1   evidence through all the informants and interviews with known drug traffickers,
 2
     decided to entrap Plaintiff into engaging in trafficking;
 3

 4
          63.     Over a period of weeks from August 25, 2015, through mid-September

 5   2015, the S. brothers made a number of recorded phone calls to Plaintiff, and to J.J.V.
 6
     There was one meeting on August 28, 2015 between Plaintiff, the S. brothers and
 7
     J.J.V;
 8

 9        64.     On September 24, 2015, Plaintiff delivered a dump truck to a location for
10
     the S. brothers to collect. Plaintiff understood that the S. brothers were digging a cattle
11
     tank in the Sonoita area, and they needed a dump truck and location to dump the fill
12

13   dirt. He agreed to rent the dump truck for $4,500 per month, and identified a dug out

14   area on his business property that needed fill dirt for them to dumpy the loads.
15
          65.     Upon delivery of the tractor to the location, Plaintiff was detained, and
16

17
     arrested by Defendants;

18        66.     On that same day, Defendants Fletcher and Napolitano appeared before a
19
     Cochise County Superior Court Judge and filed a sworn application for a Search
20
     Warrant for Plaintiff’s business and property. A true copy of the Application is
21

22   appended hereto as Appendix A;
23
          67.     Although Defendants’ lacked any evidence to support the following
24
     allegations, they made them as established fact in the first paragraph:
25

26

27

28
                                                 14
 1        a.      In 2012, Defendants began investigating Plaintiff and that “SHELDON
 2
     utilizes his company’s tractor trailers from L. Sheldon & Co. Inc., to transport hundred
 3

 4
     pound quantities of marijuana from Sierra Vista….;”

 5        b.      “Agents have identified SHELDON as a mid-level coordinator within the
 6
     DTO [Drug Trafficking Organization]. This DTO is based in Mexico with mid and
 7
     high level distributors operating in Sierra Vista, Huachuca City, and Tucson, Arizona
 8

 9   as well as close ties to Michigan….;”
10
          68.     The entirety of the second paragraph of the Application was false, in that
11
     Plaintiff never stored marijuana at his business or in a “trap” of a vehicle, nor did
12

13   Defendants have any evidence that the invoicing that was done for deliveries was used

14   to “evade any ties” with drug traffickers. It was also a fact that Defendants had no
15
     evidence that Plaintiff had been transporting marijuana, at any time, let alone for over
16

17
     ten (10) years;

18        69.     Paragraph 3 claimed the Defendants had obtained the information
19
     contained in the Application in July 2012, from a “reliable source.” That was false;
20
          70.     In Paragraph 6, Defendants identified the search conducted on Plaintiff’s
21

22   business in November 2008. They claimed that “underground conex boxes” had been
23
     discovered on the property; that was false. Plaintiff had previously partially buried two
24
     garbage truck containers for use as fallout shelters and also as a place for local gun
25

26   club to hold training and live firings. Defendants knew this, but intentionally omitted

27   the information from the Application, and substituted their “experience” that the
28
                                                 15
 1   “conex boxes” were used to store marijuana. Further, Defendants swore that they had
 2
     discovered a “large trash bend (sic) equipped with a false bottom.” Defendants omitted
 3

 4
     the material information that the “false bottom” was of such a configuration that it

 5   could not have accommodated a single bulk package of marijuana, and had been
 6
     rendered useless by being cut through, and that Plaintiff informed the agents of that at
 7
     the time. Defendants omitted the salient fact that despite searching and seizing a load
 8

 9   of personal property, including computers and other records, they had been unable to
10
     find any evidence of criminal activity;
11
          71.     Paragraphs 9 through 18 recounted claims of facts regarding the calls
12

13   placed by the S. brothers to Plaintiff and J.J.V, and recordings of meetings held by the

14   S. brothers with Plaintiff and J.J.V. Defendants peppered the Application with false
15
     claims, such as that Plaintiff and the informants would discuss the transportation and
16

17
     storage of “marijuana;”

18        72.     Defendants swore that, in one of the recording conversations, Plaintiff
19
     informed the informants that as to the February 19, 2014 seizure, he had “fabricated a
20
     story [to the agents] which dissociated himself from the marijuana seizure….” This
21

22   was entirely false;
23
          73.     In Paragraph 15, Defendants claimed that on September 19, 2015, when
24
     Plaintiff addressed renting his shop to the S. brothers, this was code for the illegal drug
25

26   activity. This statement was false. Likewise, in Paragraph 17, when addressing the

27   agreement drafted by Plaintiff for the services for a monthly fee of $4,500 [an entirely
28
                                                 16
 1   reasonable fee for the services and rental], Defendants swore, without any evidence,
 2
     that this was another instance of Plaintiff’s clever disinformation campaign of
 3

 4
     “disconnecting” himself from the illegal activity. This was false. Defendants had no

 5   evidence that Plaintiff had created false rental receipts or invoices in the past;
 6
          74.     Defendants concluded the Application with the claim that Plaintiff had
 7
     agreed to accept $40,000.00 to deliver 1,000 pounds of marijuana at the direction of
 8

 9   the S. brothers. They did not inform the Judge, however, that there was no 1,000
10
     pounds of marijuana at Plaintiff’s place of business, nor was any delivered to his place
11
     of business before September 24, 2015, and that when Plaintiff delivered the dump
12

13   truck to the S. brothers, it was empty;

14        75.     In the Application, Defendants deeply implicated J.J.V in the
15
     “conspiracy;”
16

17
          76.     The Judge signed the proffered Search Warrant 201500032, authorizing

18   searches at both the business and residence;
19
          77.     On September 24 and 25, 2015, Border Alliance Group agents under the
20
     direction and control of the Defendants, searched both the business and home of
21

22   Plaintiff. Although they seized personal property for a second time, including
23
     computers, hard drives, cell phones, and business records, they failed to locate any
24
     safes holding tens of thousands of dollars of cash, as their informants had claimed, no
25

26   assault rifles, no 150 guns, no drugs of any kind. They failed to unearth any documents

27

28
                                                  17
 1   connecting Plaintiff with any of the known drug traffickers, both convicted and
 2
     otherwise. In short, Plaintiff’s business and home were clean;
 3

 4
          The Indictments and prosecution

 5        78.     Before September 2015, Defendant Tomes was assigned to the Sierra
 6
     Vista office and began working with Defendants;
 7
          79.     Before October 2015, Defendants attempted to secure an indictment of
 8

 9   Plaintiff through grand juries convened by, first, the Office of the United States
10
     Attorney for Arizona; then, through the Office of the Arizona Attorney General. Both
11
     Offices declined to present evidence against Plaintiff;
12

13        80.     On information and belief, before September 2012, the law enforcement

14   Defendants approached Roger H. Contreras, Deputy Cochise County Attorney.
15
     Contreras was given a history of the operations targeting Plaintiff. Contreras agreed to
16

17
     work with the Defendants to accomplish the arrest and prosecution of Plaintiff for drug

18   trafficking. Defendants gave Contreras access to the files they had accumulated in
19
     their efforts to trap Plaintiff. Contreras read those files, learned of the ongoing
20
     surveillance and its failure to provide any evidence of the wild accusations that
21

22   Plaintiff was a part of a nationwide drug trafficking cartel. Thereafter, Contreras
23
     advised the Defendants in their activities, including the drafting the search warrant
24
     application in 2015 and the plan to arrest Plaintiff after he delivered the dump truck to
25

26   the Shell station. In so doing, Contreras was aware of the false allegations and material

27   omissions in the application, but approved it. Contreras agreed to seek an indictment
28
                                                  18
 1   of Plaintiff by convening a grand jury in that County. Subsequently, he was supplied
 2
     by Defendants with more information and worked with them to prepare for the
 3

 4
     presentation of evidence;

 5        81.    Defendants prepared Napolitano to testify, and on October 1, 2015, she
 6
     did testify before the Cochise County grand jury;
 7
          82.    In that testimony, as she had been prepared, Napolitano repeated the
 8

 9   falsehoods and material omissions detailed above that were used to secure Search
10
     Warrant 201500032, and additional testimony, proffered as fact, which was not
11
     corroborated. Such evidence included, but is not limited to:
12

13        a.     On and before November 28, 2008, over 2,000 pounds of marijuana were

14   loaded onto a dump truck at Plaintiff’s company;
15
          b.     That, in the search of the Plaintiff’s business on November 28, 2008,
16

17
     several ledgers were found, and the appearance of illegal activity on the property;

18        c.     That the dump truck which was seized on February 19, 2009, in Tucson,
19
     had been loaded with marijuana at the Plaintiff’s business;
20
          d.     That the investigation had confirmed that in the 2008, 2009 and 2014
21

22   seizures, Plaintiff had “put the receipt in a third party’s name [so he could] distance
23
     himself from the truck if it is seized by law enforcement” and that he had confessed to
24
     their informants that that was what he had done on the three dates;
25

26        e.     That, in conversations with their informants, when Plaintiff used the term

27   “dirt,” he really meant marijuana;
28
                                                 19
 1        f.      That after Plaintiff delivered a dump truck to a Shell gas station in
 2
     Sonoita, it would be loaded with 1,000 of marijuana and returned to Plaintiff’s
 3

 4
     business;

 5        g.      That, Plaintiff assured the informants that the truck would be
 6
     mechanically sound “so there would be no encounter with law enforcement back to
 7
     Sheldon’s shop….;”
 8

 9        83.     In light of the false evidence and material omissions by Napolitano, the
10
     grand jury issued an indictment of twenty (20) counts of drug trafficking against
11
     Plaintiff, including the 2008, 2009, 2014 seizures and the 2015 arrest, and also
12

13   indicted J.J.V for crimes arising from the 2015 arrest. The charges were lumped

14   together in Case. CR201500693;
15
          84.     Plaintiff’s counsel filed a Motion challenging the composition of the
16

17
     grand jury and questioning probable cause, and the trial Judge ordered that a new

18   grand jury be convened;
19
          85.     On January 22, 2016, Contreras convened the second grand jury, and
20
     Defendant Tomes, having been previously prepared by Defendants, testified;
21

22        86.     Tomes repeated the falsehoods and material omissions that were detailed
23
     above, and the grand jury issued a second indictment of the identical counts against
24
     Plaintiff and J.J.V;
25

26

27

28
                                                 20
 1        87.    Over the period of the next two years, the State consecutively dismissed
 2
     the charges against Plaintiff for the 2008 and 2009 seizures, then the 2015 arrest, and,
 3

 4
     finally, the 2014 seizure. The first dismissal occurred on August 25, 2017;

 5        88.    On November 22, 2017, Plaintiff filed a Petition for Clearance of Record
 6
     pursuant to A.R.S. §13-4051. On October 31, 2018, that Petition was granted. The
 7
     Court stated that, in hindsight [the Court’s hindsight] “there was no realistic
 8

 9   probability that the State could ever prove the charges beyond a reasonable doubt….;”
10
          89.    Although J.J.V’s involvement in the actions that lead to the seizure in
11
     2014, and was implicated by Defendants’ informants as having participated
12

13   extensively in the alleged 2015 conspiracy to traffic in drugs, he was never prosecuted

14   for any offense;
15
                    III.   FIRST CLAIM: MALICIOUS PROSECUTION
16

17
          90.    Plaintiff realleges Paragraphs 1 through 89 as if fully set forth herein;

18        91.    Defendants prosecuted Plaintiff without probable cause, and with malice
19
     towards him;
20
          92.    Defendants’ actions, in seizing Plaintiff and his property, and in so
21

22   prosecuting him, and in engaging in intimidating and oppressive surveillance of him
23
     and his business both before and during the prosecution, was intended to deprive
24
     Plaintiff of his right to liberty and to engage in his business and occupation under the
25

26   First, Fourth and Fourteenth Amendments to the Constitution;

27

28
                                                 21
 1        93.     Defendants succeeded in that goal in that, over the period of years the
 2
     prosecution continued, Plaintiff’s business was effectively destroyed;
 3

 4
          94.     As a direct and proximate result, Plaintiff has suffered extreme emotional

 5   distress and other intangible losses, including, but not limited to the loss of his
 6
     reputation and standing in the community; a permanent loss of income; has incurred
 7
     costs and fees of his defense; and has suffered other damages not enumerated herein;
 8

 9        IV. SECOND CLAIM: JUDICIAL DECEPTION/FABRICATION OF
               EVIDENCE: FIFTH AND FOURTEENTH AMENDMENT
10

11        95.     Plaintiff realleges Paragraphs 1 through 94 as if fully set forth herein;
12        96.     Defendants’ fabrication and material omissions of evidence, as set forth
13
     above, was done recklessly and/or intentionally;
14

15        97.     Plaintiff would not have been arrested, his business would not have been

16   subject to search, and he would not have been prosecuted in the absence of the
17
     fabrications and material omissions of evidence;
18
          98.     As a direct and proximate result, Plaintiff has suffered extreme emotional
19

20   distress and other intangible losses, including, but not limited to the loss of his
21
     reputation and standing in the community; a permanent loss of income; has incurred
22
     costs and fees of his defense; and has suffered other damages not enumerated herein;
23

24                           V.    THIRD CLAIM: CONSPIRACY
25        99.     Plaintiff realleges Paragraphs 1 through 98 as if fully set forth herein;
26
          100.    This Claim is brought pursuant to Section 1983;
27

28
                                                  22
 1        101.    Defendants’ course of conduct in 2015, as set forth herein, was as a result
 2
     of an agreement among and between them to violate Plaintiff’s constitutional
 3

 4
     protections against denial of due process and denial of liberty;

 5        102.    It was pursuant to that agreement that the Defendants fabricated
 6
     allegations in the search warrant, left out material exculpatory evidence, authorized the
 7
     arrest of Plaintiff, secured an indictment through false evidence and omission of
 8

 9   material exculpatory facts, all of which led to the long prosecution, ultimately
10
     dismissed;
11
          102 103.       As a direct and proximate result, Plaintiff has suffered extreme
12

13   emotional distress and other intangible losses, including, but not limited to the loss of

14   his reputation and standing in the community; a permanent loss of income; has
15
     incurred costs and fees of his defense; and has suffered other damages not enumerated
16

17
     herein;

18        WHEREFORE Plaintiff demands judgment, jointly and severally, against each
19
     Defendant, as follows:
20
          1.      Under the First, Second and Third Claims, damages in the amount of five
21

22   million, one hundred and fifty thousand dollars ($5,150,000.00);
23
          2.      Under the First, Second and Third Claims, punitive damages in such
24
     amounts as the jury deems just;
25

26        3.      Interest, costs and an award of reasonable attorney fees pursuant to 42

27   U.S.C. §1988;
28
                                                 23
 1        4.     Such other relief as the Court deems just.
 2

 3

 4
                                       Respectfully submitted,

 5                                     /s/ Michael Garth Moore
                                       Michael Garth Moore (023742)
 6
                                       9040 North Placita Verde
 7                                     Tucson, Arizona 85704
                                       Telephone: 888-318-0075
 8

 9                                     Trial Counsel for Plaintiff
10

11

12

13

14                               Jury Demand Endorsed Hereon
15

16

17

18

19
                                CERTIFICATE OF SERVICE

20
            I certify that a true and accurate copy of the foregoing was filed through the
21   Court’s electronic filing system on ______ 2020. Notice of this filing will be sent to all
     parties and counsel through the Court’s filing system. Parties and counsel may access
22
     the filing through the Court’s system.
23                                                      Respectfully submitted,
                                                        /s/ Michael Garth Moore
24

25

26

27

28
                                                 24
